RESCRIPT
TANNER, P. J.
This is a bill in equity brought to restrain the foreclosure of a mortgage and is heard -upon prayer for a temporary injunction.
The ground for asking for an injunction and to redeem the mortgage at a legal rate of interest is that the interest and charges amount to usury.
The note was payable in six months with interest at the rate of 8% per annum. Ae deduction was made from the amount of the note of $40 for interest and the amount of cash actually given to the complainant was $855.
If we take the literal reading of the statute, which is that interest shall not be charged at such a rate for compensation incidental to the making, negotiation or collection of the loan, in such an amount that the total of one year’s interest, reckoned at the rate so reserved . . . and of all such compensation for services and expenses, shall exceed 30% of the amount actually received by the borrower, on all amounts exceeding $50, the rate would not be usurious.
While we are not prepared to rule at this time, we think it is a possible construction, as claimed by the complainant, that the amount charged for the bonus as well as the amount in terms charged as interest should be reckoned on a yearly basis. If such construction should be finally adopted, then the complainant would he entitled either to redemption at the ordinary legal rate of interest or, perhaps, to have the mortgage cancelled. Such being the case, we feel that the temporary injunction should be granted.